Citation Nr: 0424950	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 9, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran served on active duty for training from December 
1965 to April 1966.  Thereafter, he served as a reserve 
member of the Air National Guard until September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of serious illness.  See 
38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

The appeal is REMANDED to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. 

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate the instant claim, and has not been 
adequately advised as to what evidence VA would obtain for 
him and of what information or evidence he was responsible 
for submitting.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
points out that while the instant claim arises from the 
veteran's disagreement with a July 2001 rating decision which 
granted service connection for PTSD (pursuant to a June 2001 
Board decision) and which assigned an effective date therefor 
of February 9, 1999, the record reflects that the veteran was 
not provided with the notice contemplated by 38 C.F.R. 
§ 5103(a) even as to his claim for service connection.  See 
generally, VAOPGCPREC 8-2003.  The Board notes in passing 
that while the June 2001 Board decision concluded that the 
provisions of the VCAA had been met with respect to the claim 
for service connection for PTSD, the Board decision pre-dated 
not only the regulations implementing the VCAA (issued on 
August 29, 2001), but also the decision of the United States 
Court of Appeals for Veterans Claims in Quartuccio, supra.  
In order to ensure that the veteran receives the due process 
to which he is entitled in connection with the instant 
appeal, the Board finds that remand of the case is 
appropriate. 

The Board also notes that the veteran contends that the VA 
Medical Center (VAMC) in Philadelphia, Pennsylvania is in 
possession of medical records for him dating from 1980 which 
are relevant to the instant appeal.  On remand, the ROIC 
should attempt to obtain any medical records for the veteran 
from the referenced VAMC.

Accordingly, this case is REMANDED to the ROIC for the 
following actions:

1.  The ROIC should send the veteran 
a letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim on appeal.  The letter should 
also specifically inform the veteran 
of which portion of the evidence is 
to be provided by the claimant, 
which part, if any, the ROIC will 
attempt to obtain on his behalf, and 
a request that the veteran provide 
any evidence in his possession that 
pertains to the instant claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The ROIC should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to the instant claim.  
With any necessary authorization 
from the veteran, the ROIC should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran which have 
not been secured previously.  In any 
event, the ROIC should attempt to 
obtain medical records for the 
veteran from the Philadelphia, 
Pennsylvania, VAMC for the period 
from January 1980 to March 1999.

3.  If the ROIC is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the ROIC should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The ROIC should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
ROIC should re-adjudicate the issue 
on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the ROIC should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the ROIC.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


